DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1 and 9, as persuasively argued by Applicant in the Remarks, filed on 11/30/2021.

Regarding claim 1 “A component mounter to mount components on a board, comprising: 
a device main body including a master configured to transmit control data; and 
a mounting head detachably attached to the device main body and configured to pick up and mount the components and to move relatively to the device main body, the mounting head including a slave, the slave comprising: 
a communication interface connected to the master in an industrial network; 

a volatile storage section connected to the processor; and 
a non-volatile storage section connected to the processor, wherein the processor performs network establishment processing where the master and slave establish communication via the industrial network, the processor receiving an access right to the non-volatile storage section from the master upon completion of the network establishment processing, first storage processing storing log information into the volatile storage section, the log information including information relating to the control data transmitted from the master, and a time of performing the processing based on the control data, communication abnormality determination processing for determining whether a communication abnormality between the slave and the master has occurred, and 2Application No. 16/981,013 Reply to Office Action of September 10, 2021 second storage processing storing the log information into the non-volatile storage section via the access right by acquiring the log information from the volatile storage section, in response to a determination made in that the communication abnormality has occurred as a result of the communication abnormality determination processing.”

Regarding claim 9 “A method for storing log information in a component mounter including a device main body including a master configured to transmit control data; and 4Application No. 16/981,013 Reply to Office Action of September 10, 2021 
a mounting head detachably attached to the device main body and configured to pick up and mount the components and to move relatively to the device main body, the mounting head including a slave including a communication interface connected to the master in an industrial network, 
a processor configured to perform processing based on control data transmitted from the master via the communication interface, a volatile storage section connected to the processor, and 
a non-volatile storage section connected to the processor, 
the method comprising: 
network establishment step where the master and slave establish communication via the industrial network, the processor receiving an access right to the non-volatile storage section from the master upon completion of the network establishment step; 
a first storage step of causing the volatile storage section to store the log information, the log information including information relating to the control data transmitted from the master, and a time of performing the processing based on the control data; 
a communication abnormality determination step of determining whether a communication abnormality between the slave and the master has occurred; and 
a second storage step of causing the non-volatile storage section via the access right to store the log information by acquiring the log information from the volatile storage section, in response to a determination made in that the communication 

Kanai et al. (US 2017/0346595) disclose some elements similar to the above quoted limitations (Figs.1&3; paragraphs [0015], [0017], [0019]-[0020] and [0024]), however, Kanai in combine with prior art of record fails to disclose every limitation of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kodama (US 2002/0166225) teaches electric-circuit board assembling line and electric-circuit board producing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459